Title: To Thomas Jefferson from William Davies, 18 March 1781
From: Davies, William
To: Jefferson, Thomas



Sir
Chesterfield. Mar. 18. 1781.

I had the honor of addressing your Excellency in two letters last week upon the subject of some supplies in the cloathing department. I have not yet been favored with your answer, altho’ Captain Peyton informs me you have been kind enough to give the necessary orders for the money, and that one sett of shoemakers’ tools are procured. I would wish to be informed of your Excellency’s intentions about the deerskins. I have detained a very honest man and good workman to attend to that business, but if they are sent some where else, I shall send him on with the next detachment that marches, as he is a serjeant of much merit. I would wish to be informed as soon as it is convenient, that he may prepare himself either for one thing or the other.
  From the open toleration, I might justly say, protection which is afforded to deserters, and from the ruinous fondness the Assembly have always shewn for short enlistments, enlisting and deserting have become the professed employment of numbers of men in this state. I have received nine recruits under the late law, two of them deserted before dark, and three others were preparing, but I was beforehand with them as I suspected it; they will soon, however,  forget their punishment and take themselves off, I have no doubt. If every draft in future raises one third soldiers and two thirds deserters, the latter will soon become too formidable to be meddled with. This was the case with the last draft and I fear will be the case with the present; and if some method is not speedily adopted, will soon be past all remedy. The misconduct of masters of vessels, the frauds practised by the divisions as well as the want of pay and cloathing, all tend to produce this evil. I would therefore submit it, whether it would not be attended with a good effect for grand juries to be sworn to present all persons harboring deserters as well as to inform against all deserters themselves; would it not be advantageous if the militia officers were sworn at every court martial to give similar information, that measures might be speedily adopted for apprehending the culprits? And as for the frauds practised by the persons employed by the divisions to recruit for them, there will never be an end to them, unless some more summary mode of legal process against the offenders is established. Two or three likely recruits were brought to me last week, but I refused them, as they had not received a third of their bounty, but had come with an expectation I would let them go back to get the remainder, or had trusted to a deceitful promise of having their money sent to them. If, however, they shall not have obtained their bounty by the time their county’s quota is completed, and they are delivered to me by the county lieutenant or his order, I shall then hold myself obliged to receive them, altho’ I know from experience, many of them will on that account desert; and the consequence will be, that the division for whom they were enlisted and by whom they were defrauded, will feel a kind of interest in countenancing the desertion, as it will be a security against any demand in future for the remainder of the bounty (and probably the greater part of it too) which they had engaged to pay them. Indeed, I know not of any method so likely to remedy this evil, as to make each division answerable for one or two years that their recruit should not desert; if he did, they should then be called upon for another man to supply the place, which might be done without much difficulty as there would be few or none to bid against them. Since writing the above, one Littleton Adams from Southampton has been delivered to me by order of the Lieutenant of that county. He confirms the Observations I have expressed before. This man was enlisted by a division in his county; they paid him part of the money, but he refused to come till he had the whole, of course he became a deserter; the division refused to pay it, till he should have given  himself up to me; thus it became their interest to countenance his absence; and had not the county been under the command of a diligent Lieutenant, the public would have lost the service of a very likely soldier, two divisions; for the county of Brunswic, without the least justice in the world that I could discover, had apprehended this same man for desertion under some former engagement and had exempted one of their divisions by him, altho’ they must have known he had enlisted in Southampton, before they took him up. Unless the divisions, therefore, are held accountable for some limited period for the conduct of their substitute in this particular, there will be difficulty in checking the abuse. It would be wrong, however, to make a division answerable more than one or two years as its circumstances might be so changed, as to make it the height of oppression for them to replace their man; and I think it would be equally wrong to require it of them for any other deficiency than what should be the result of a voluntary act of criminality by their substitute; I would confine it to desertion only.
I enclosed to your Excellency some time ago a letter from the county lieutenant of Hanover; I have not yet been favored with your directions respecting the receipt of such men in part of the quota of that county, as he proposes.
In two or three days I propose to send forwards to General Greene a considerable supply of cloathing made chiefly at this post. We endeavor to make the suits as compleat as possible; and I could sincerely wish that all issues in future might be compleat, and nothing delivered by piece meal. The plan for the cloathier’s department which your Excellency was pleased to submit to my inspection I found yesterday and have inclosed it. If the Executive have adopted any plan, I should think it would be proper to direct the Cloathier to act accordingly to it, in the issues which are now to be made in the southern army to the Virginia troops. Capt. Peyton will go himself, and will set out this week.
I beg pardon for detaining your Excellency so long. I must, however, add one observation upon the desertion law. By that law, deserters, who should surrender themselves in two months, should be pardoned but should serve two years more than they were engaged for; if, however, they do not surrender themselves and are taken after the expiration of the war, they are then liable to serve five years; but there is not a syllable said about the penalty, should they be taken before the expiration of the war. Perhaps the law should be made more full. The courts martial here have judged by  implication, and sentenced the delinquents to serve five years, tho’ taken during the war.
I have the honor to be, with the greatest respect, your Excellency’s most obedt. hble Servt.,

William Davies

